Henry, J.
The petitioner states that he is illegally detained and confined in the penitentiary of the State of Missouri under four commitments and judgments of the circuit court of Greene county, and that the illegality consists in the fact that the four indictments were pending' against him for felonies alleged to have been committed by him, and that, on his plea of guilty to one of the indictments, he was sentenced to four years’ imprisonment in the penitentiary, and that subsequently, on his plea of guilty to two of the other indictments, he was successively sentenced, on the one to four years’ imprisonment, and on the-other to two years’ imprisonment in the penitentiary, and was afterward tried on the fourth indictment, on his plea of not guilty, found guilty and sentenced to imprisonment for ten years in the penitentiary, the imprisonment in each case to commence at the termination of the term of *254imprisonment to which he was adjudged on prior convictions, as prescribed by section 9, article 9, Wagner’s Statutes.
It does not appear from the Warden’s return that the petitioner was sentenced on the plea of guilty to either indictment until the 4th day of December, 1875, at which time he was sentenced under the conviction by the jury on the indictment to which he pleaded not guilty. The propositions of law relied upon by the petitioner’s counsel may be conceded, (Ex parte Meyers, 44 Mo. 281,) but the facts, as they appear from the Warden’s return, which are to be taken as true because not denied, bring the case within section 9, supra. Ex parte Kayser, 47 Mo. 253. The petitioner’s application is denied, and he is remanded to the custody of the Warden.
All concur.